DocuSign Envelope ID: 20D5B138-A8AE-4OAD-999E-3A5742059D6D




                                                UNITED STATES DISTRICT COURT
                                               NORTHERN DISTRICT OF NEW YORK

                                                                           x

            CHRISTOPHER WALTERS,                                               Case No.: 6:21-CV-0425 (LEK/TWD)

                                                 Plaintiff,
                                                                           :   STIPULATION OF DISMISSAL
                             -against-                                         WITH PREJUDICE

            JARROW FORMULAS, INC.,

                                                 Defendant.

                                                                           x

                     IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the

            parties listed below that, pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure,

            the above entitled action is dismissed with prejudice. Each party to the action shall bear its own

            costs of the action, including attorneys' fees.


              Dated: New York, New York                             Dated: New York, New York
                     .4104/2q22.021                                        June 24 2021

              NYE, STIRLING, HALE & MILLER, LLP                     ROBINSON & COLE LLP

                              DeauSigned b.:

              By:.         lifoutAituttit& sw                       By:
                      Ben     "niliSweat, Esq.                            Ian Clarke-Fisher
              1145 Bower Hill Road, Suite 104                       666 Third Avenue, 20th Floor
              Pittsburgh, PA 15243                                  New York, NY 10017
              Tel: 412-857-5350                                     Tel: 212-451-2900
              Email: ben@nshmlaw.com                                Email: iclarke-fisher@rc.com

              Attorneys for Plaintiff,                              Attorneys for Defendant,
              CHRISTOPHER WALTERS                                   JARROW FORMULAS, INC.




                                                              A-2

                                                                                  June 29, 2021
